The question for decision is an agreed one. "It is agreed," quoting, for the decision by the trial court and the appellate court, "that the sole question in this case for the determination of the court is whether the reassessment by the tax assessor and *Page 258 
the county commissioners' court as a board of equalization is legal and binding upon the defendant under the facts hereinbefore stated." The proceedings here reassessing the property of appellant were not in accordance with, nor authorized, either expressly or inpliedly, by any special statutory provision, but were contrary to the statute; and the taxes sued for therefore are not, it is concluded, a legal charge either against the property of or as a personal liability against the appellant. No question can be or is made as to the necessity of a legal assessment before any liability for the taxes can attach.
As provided by the statute of this state, the tax assessor of the county assesses property, and on this data furnished them the county commissioners' court acts as a county board of equalization, or as reviewing officers. As applied to assessment by railroads, it is required of every railroad corporation that it deliver to the tax assessor of each county a sworn statement in the form of a classified list of all real estate owned by it in the county, with a valuation affixed to the same. Article 7524, R.S. The assessor submits this statement or list to the board of equalization of the county for review and action thereon. The power and authority conferred upon the county board of equalization as to all property subject to assessment for taxes are, as specified by the statute, those of "inspection, correction, equalization and approval of the tax rolls." Article 7564, R.S. The statute particularly provides that such board of equalization has the authority (1) "to correct errors in assessments"; (a) "to assess property which has not been assessed or rendered for taxation"; (3) "to place on a supplemental roll unlisted property"; and (4) "to make equalization of assessments, and to lower or raise the value of the property, either without complaint or upon petition of the property owner respecting valuation." Articles 7564-7570, R.S. The county board of equalization is further clothed with the authority, and it is made their duty, in reviewing and acting on the value to be placed on property for taxation, to hear evidence as to the value thereof. Such board had the authority "to call before it such persons as in its judgment may know the market value or true value of such property, as the case may be, by proper process, who shall testify under oath as to the character, quality and quantity of such property, as well as the value thereof."
Further, the statute provides:
"Said court, after hearing the evidence, shall fix the value of such property in accordance with the evidence so introduced and as provided for in article 7569 of this chapter; and their action in such case or cases shall be final." Article 7570, R.S.
The reference "as provided in article 7569 of this chapter" as stated in that article reads:
"It is provided that such officer [tax assessor] or court shall take into consideration what said property could have been sold for at any time within six months next before the rendition of said property."
After the county board of equalization has finally reviewed and acted upon the valuation of property it is the duty of the tax assessor to make up general tax rolls in accordance therewith, after which the board of equalization is required to "approve the same if same be found correct." There are no other statutory provisions extending authority or conferring authority upon the county board of equalization to review and act upon the valuation of property for taxation, except as above referred to. In view of the statutory provisions above referred to, it seems that the Legislature, under constitutional authority to do so, has intended to provide a complete and conclusive system of review and equalization of assessments of property for taxation, with reference to value, through official boards for that purpose. Consequently the county board of equalization, which is constituted the exclusive board of review and equalization, can exercise only such power with reference to reviewing and fixing the value of property for tax purposes as is conferred upon it by statute. By express terms of the statute, when a question of valuation for taxation has been once regularly referred to the proper county board of equalization, the valuation of that tribunal is "final." After the tax rolls are made up in accordance with the "final" review and action of that tribunal and are certified by such board, their jurisdiction over that property for assessment purposes for that year is legally ended. Railway Co. v. Smith County, 54 Tex. 1; Railway Co. v. Harrison County,54 Tex. 119; State v. Couts' Estate (Tex. Civ. App.) 149 S.W. 281. As the decision of the county board of equalization is "final" on the question of valuation, and their jurisdiction ends after the tax rolls for that year are finally certified as provided by the statute, then no authority or jurisdiction in such board would exist to subsequently make reassessment on the same property to reach undervaluation of it made by such board for and during previous years, as here shown. In this construction of the statute, that the county board of equalization had no power or authority to make the reassessments in this case, it is immaterial that the reassessment was made in pursuance of the mandamus compelling it to be done.
The judgment of the district court was void as undertaking to compel performance of a duty on the part of the equalization board that was unauthorized and illegal for it to do in the case. The writ of *Page 259 
mandamus is a summary writ, issuing from the proper court, commanding the official or board to whom it is addressed to perform some specific legal duty to which the party applying for the writ is entitled of legal right to have performed. The writ issues only when the official or the board to whom it is directed is in legal default; it cannot confer upon such person or board an authority to do an act which could not voluntarily have been legally done; but it is a mandate to compel the exercise of an authority which the official or board already legally possessed, but which such official or board has wrongfully refused or neglected to perform. The district court was without jurisdiction over the subject-matter, because the action of the county board of equalization in fixing the value and assessing the property in the first instance was "final" and not reviewable by the courts, even for gross "undervaluation." When, as here, no appeal is provided from the decision of the legally constituted board of equalization on questions of fact properly before it, the inference is that the Legislature intended that its decision should be, as worded, "final." Neither could it be said that the common-law right of resort to the courts would obtain, for the common law does not give a universal right of appeal to courts from inferior tribunals for the mere purpose of granting a new trial of issues of fact. The value of property is entirely a question of fact. Whether the particular property has been valued too low or too high is dependent upon the testimony offered.
Appellees' proposition and argument, though, is that, the assessment and undervaluation being attacked on the ground "of fraud and invalidity," the district court properly entertained jurisdiction upon such allegations, and, finding them to be true, properly set aside the original assessment, and properly directed reassessment of the property. The alleged "fraud" consisted in the equalization board's grossly undervaluing the property for assessment. The answer to the contention necessarily is that there is no statutory provision giving to the state or the public a remedy in the trial courts where individual or corporation property has been grossly undervalued and assessed by the owner, assessor, or county board of equalization. In order for the public to question and have courts review individual assessments or actions of official boards in respect thereto, there must be some statutory provision authorizing it. The case of Johnson v. Holland,17 Tex. Civ. App. 210, 43 S.W. 71, cited by appellees, seems to authorize resort by the taxpayer himself to the courts for relief against an assessment "unreasonably excessive and arbitrarily and fraudulently made." The right of the public to have undervalued property raised or reassessed is quite different from whatever right an individual has to resort to the courts to correct an assessment against his property that exceeds the legal or constitutional limit. The remedy of the individual in such case to abate an illegal tax is easily found in legal provisions.  The interference, though, of the judiciary in such case on the part of  the taxpayer himself does not proceed on the idea of any authority in the Judiciary over the subject of assessment of property, but interposes on  the application of a party whose legal rights are threatened by an  unlawful exercise of authority. But undervaluation of property by a duly  constituted tribunal does not so legally threaten the rights of the state or the public, within the meaning of "due process of law," as to  authorize a resort to the courts for a reassessment. Hence in the absence  of a special statutory provision, the state or the public is without a  remedy against even a gross undervaluation of property by the equalizing  board of the county. In the case of State v. Weyerhauser et al.,   72 Minn. 519, 75 N.W. 718; Weyerhaueser v. Minnesota,176 U.S. 550,  20 S. Ct. 485, 44 L. Ed. 583, the state sought to compel revaluation by  the county board of equalization of undervalued property for taxation.  But in that case the state had the right to the remedy in virtue of an  express provision of statute specially authorizing a reassessment of  grossly undervalued property so as to make the property bear the same  burden it would have borne if the true assessment had been made in the  first instance. See, also, State v. Taylor, 119 Tenn. 229,104 S.W. 242, and many other reported cases, in each of which there was express statutory provision for reassessment. If the statute of this state had not made "final" the original review and valuation of the property by the board of equalization, and had gone further and authorized, as in these other states, a subsequent reassessment of grossly undervalued property, then it is not doubted that a legal remedy would have existed to compel the board of equalization to perform its legal duty. In the application for mandamus here neither the state nor the Fort Worth improvement district had such legal remedy. The commissioners of said improvement district in that application, as in this suit, are in the position and attitude merely of members of the public in that locality. The commissioners are not charged with the duty, nor authorized by law to assess or collect the taxes in suit. The appellant, owning property in the improvement district subject to taxation, does not stand in the relation of debtor to the commissioners, nor do the commissioners stand in the relation of creditors to the appellant. Therefore the commissioners as such had no peculiar and distinct right to the proceedings, special to them and legally different from the state or county. The *Page 260 
injunction proceedings shown in the facts undertaken by appellant have no legal effect or bearing upon this appeal.
It is concluded that the judgment should be reversed, and that judgment should here be rendered in favor of the appellant, with all costs.